NO. 12-18-00303-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 RIGOBERTO T. TOVAR,                                   §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Rigoberto T. Tovar appeals the trial court’s judgment and attached order to withdraw funds
from his inmate trust account to pay court costs. We modify and affirm as modified.


                                              BACKGROUND
       In 2003, Appellant was indicted for driving while intoxicated (DWI), a third degree felony
as alleged due to two prior DWI convictions. 1 Appellant pleaded “guilty” to the offense and the
trial court sentenced him to ten years of imprisonment. However, the trial court suspended
Appellant’s sentence and placed him on community supervision for ten years. Later in 2003, the
State filed a motion to revoke Appellant’s community supervision. Appellant absconded. Over
the years, the State filed two amended motions to revoke Appellant’s community supervision. Law
enforcement officials finally apprehended Appellant in 2018 for separate offenses.         After
overruling Appellant’s motion to dismiss the revocation proceeding for lack of due diligence,
Appellant pleaded “true” to the alleged violations in the State’s amended motion. Accordingly,
the trial court revoked Appellant’s community supervision and sentenced him to ten years of
imprisonment. This appeal followed.



       1
           See TEX. PENAL CODE ANN. § 49.09(b)(2) (West Supp. 2018).
                                                  COURT COSTS
         In Appellant’s sole issue, he argues that the trial court’s judgment and attached order to
withdraw funds from his inmate trust account contain an incorrect amount of court costs. He
contends that we should modify the judgment and attached withdrawal order to reflect the correct
amount. The State agrees, and so do we.
         The record in this case indicates that a clerical error was made in the amount of court costs
reflected in the judgment and attached withdrawal order. The bill of costs shows a court cost
amount of $575.00 and a balance of $560.00. Appellant and the State agree that this indicates
Appellant previously paid $15.00 in court costs. However, the judgment and attached withdrawal
order show an incorrect court cost amount of $573.00.
         An appellate court may reform a trial court’s judgment when it has the necessary data and
information. TEX. R. APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App.
1986). The judgment in this case states that the attached withdrawal order is incorporated into the
judgment and made a part of it. Therefore, we may reform the court cost amount in both the body
of the judgment and the attached withdrawal order because we have the necessary data and
information to do so. See id. Because the court cost amount in the judgment and attached
withdrawal order conflicts with the amount in the bill of costs, we conclude that we should modify
the judgment and the attached withdrawal order to reflect a court cost amount of $560.00. See
id. Accordingly, we sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment and attached
withdrawal order to reflect a court cost amount of $560.00.             We affirm the trial court’s
judgment as modified.
                                                                   GREG NEELEY
                                                                      Justice


Opinion delivered May 15, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 15, 2019


                                        NO. 12-18-00303-CR


                                     RIGOBERTO T. TOVAR,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 241-0131-03)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect a court cost amount of $560.00; and as modified, the
trial court’s judgment is affirmed; and that this decision be certified to the trial court below for
observance.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.